Citation Nr: 1035099	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right arm disability, 
to include loss of motion and nerve damage.

2.  Entitlement to service connection for right hand disability.  


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1970 to October 
1974 in the Unites States Air Force.  He remained in the Air 
Force Reserve with various periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), following 
his October 1974 discharge, until February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2005, a statement of the case 
was issued in January 2006, and a substantive appeal was received 
in January 2006.  

The Board notes that the issues of service connection for hearing 
loss, tinnitus and left foot toenail fungus were also on appeal 
from the May 2005 rating decision.  In October 2008, the RO 
issued a statement of the case; however, the Veteran failed to 
submit a substantive appeal.  Accordingly, these issues are no 
longer in appellate status.  

For clarification purposes, the Board has recharacterized the 
issues on appeal as set forth on the front page of this decision.  


FINDINGS OF FACT

1.  Right arm disability, to include loss of motion and nerve 
damage, is not causally related to the Veteran's active duty 
service, nor is it causally related to a disease or injury 
incurred or aggravated in ACDUTRA or to an injury incurred or 
aggravated in INACDUTRA.

2.  Right hand disability is not causally related to the 
Veteran's active duty service, nor is it causally related to a 
disease or injury incurred or aggravated in ACDUTRA or to an 
injury incurred or aggravated in INACDUTRA.



CONCLUSIONS OF LAW

1.  Right arm disability, to include loss of motion and nerve 
damage, was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Right hand disability was not incurred or aggravated in 
service.  38 U.S.C.A.  §§ 101(24), 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

Duty to Notify

The record shows that in February 2005, March 2006, December 2007 
and June 2010 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to the 
benefits sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in February 
2005, which was prior to the May 2005 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.  The Board recognizes that subsequent VCAA 
notices were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in subsequent supplemental 
statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim for service connection.  Further, the March 2006, 
December 2007 and June 2010 letters gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, including Reserve records from Travis Air 
Force Base, and February 1976 private treatment records.  In his 
substantive appeal, the Veteran indicated that he received a 
Swine Flu vaccination in April 1977 at David Grant Medical Center 
at Travis Air Force Base, which led to disabilities of his right 
arm and hand.  The RO sent a request for these records; however, 
in January 2008, the RO received a response indicating that these 
records may be located at another  location on base.  The claims 
file showed that the RO subsequently sent three requests to this 
location.  However, it does not appear that a response was 
received.  

In a June 2009 letter to the Veteran, the RO informed the Veteran 
that it had not received these records.  In June 2009, the 
Veteran sent a response indicating that he was not treated at 
Travis Air Force Base, and submitted February 1976 private 
treatment records and an appointment card for the Martinez, 
California VA Medical Center (VAMC) showing appointments in March 
and April 1976.  The RO then attempted to obtain treatment 
records from the Martinez VAMC.  Nevertheless, in March 2010, the 
VAMC responded that it did not have records from March 1976 to 
April 1977.  In June 2010, the RO sent another letter to the 
Veteran indicating that these records were not available.  
Further, that same month, the RO prepared a memorandum of 
unavailability outlining its attempts to obtain these records.  
The Veteran has not identified any other treatment records.  
Moreover, importantly, as mentioned above, the Veteran's Reserve 
treatment records have been associated with the claims file.  
Thus, the Board finds that the RO has met its duty to assist and 
any further attempts to obtain any records would be futile.  

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  Again, no additional pertinent evidence has been 
identified by the claimant.   

In the instant case, a VA examination with nexus opinion is not 
required in order to make a final adjudication.  McLendon v. 
Nicholson, 20 Vet.App. 79 (2006), states, that in disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," or during a 
period of ACDUTRA and INACDUTRA, so it is not necessary to obtain 
a VA medical opinion with regard to etiology.  38 U.S.C.A.  
§ 5103A(d); 38 C.F.R.  § 3.159(c)(4).  As hereinafter discussed, 
there is no supporting evidence of the claimed injury during 
service.  Moreover, as also hereinafter discussed, the Board does 
not find the Veteran's statements regarding the claimed injury 
and a continuity of symptoms since the claimed injury to be 
credible.  Absent such evidence, the Board finds that it is 
unnecessary to require the Veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the manifestation of a right arm 
disability and right hand disability in service.  Moreover, given 
the absence of any persuasive evidence of the claimed post-
service disabilities until many years after service, any current 
opinion provided at this point would be no more than 
speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of service 
connection may not be based on a resort to speculation or even 
remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of the disabilities on appeal.  Because the evidence 
does not establish that the Veteran suffered "an event, injury 
or disease in service" or during a period of ACDUTRA or 
INACDUTRA, it is not necessary to obtain a VA medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, 
absent such evidence, the Board finds it unnecessary to require 
the Veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent evidence of 
the manifestation of a right arm or hand disability in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues on appeal. 

Analysis

The Veteran is seeking service connection for right arm 
disability, to include loss of motion and nerve damage, and right 
hand disability.  As the same evidence is pertinent to both 
issues, the Board has addressed them under the same analysis.  

Applicable law provides that service connection will be granted 
if it is shown that the claimant suffers from a disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24).

Initially, the Board observes that the Veteran's active duty 
service treatment records are silent with respect to any 
complaints or diagnoses pertaining to the right arm and right 
hand.  Importantly, a September 1974 service examination prior to 
discharge showed that the upper extremities were evaluated as 
clinically normal.  The Veteran was silent with respect to any 
right arm and hand problems in his contemporaneous medical 
history and expressly denied any neuritis or paralysis.  

However, the Veteran does not claim that his current disabilities 
manifested during his active duty service.  Rather, he appears to 
assert that the disabilities were incurred during his Reserve 
service.  In his January 2005 claim, the Veteran stated that he 
suffered right arm nerve damage and loss of motion as well as 
loss of fine motor control of the right hand in October 1977.  No 
further information concerning the injury or treatment was 
provided at that time.  

Subsequently, in his substantive appeal, the Veteran indicated 
that he received a Swine Flu vaccination in April 1977 at David 
Grant Medical Center on Travis Air Force Base while on inactive 
duty.  He stated that the shot was mandatory and the next morning 
he woke up and the right side of his body was numb.  He could not 
see out of his right eye and he had lost all control of his right 
arm and hand.  He then indicated that he was administered to the 
hospital for this condition.  

However, significantly, the Veteran's Reserve records are silent 
with respect to any adverse reactions to a flu shot or any 
symptoms with respect to the right arm and hand.  Importantly, 
the Veteran did not report any problems with his right arm and 
hand in subsequent service medical histories in August 1977, June 
1978, November 1979, April 1980, June 1981 and April 1982.  He 
also expressly denied neuritis or paralysis.  Further, in Reserve 
service examinations in July 1980, June 1984, February 1988, 
October 1991 and April 1996, the upper extremities were again 
evaluated as clinically normal.  The examination reports are 
silent with respect to any findings of right arm and right hand 
disabilities.  Again, in contemporaneous medical histories, he 
was silent with respect to any problems of the right hand and arm 
and expressly denied neuritis or paralysis.    

In support of his claim, the Veteran submitted February 1976 
private treatment records, which showed that he was seen in the 
Intensive Care Unit for complaints of numbness on right side and 
discoordination of the right extremity as well as bi-frontal 
headache.  The Veteran reported that he had been in good health 
with no serious past illnesses.  He noted a headache the night 
before and woke up during the night and felt numb on the right 
side of his body and was unable to get out of bed.  When he awoke 
that morning, he was able to move, but had a severe headache.  He 
was not known to be allergic to medications.  Importantly, he was 
silent with respect to receiving a flu shot recently.  After 
examining the Veteran, the admitting impression was possible 
migraine with mild hemiparesis, rule out subarachnoid hemorrhage.  
At the time, a lumbar puncture was going to be performed to be 
sure there was no subarachnoid blood and skull films would be 
obtained.  The results of these tests do not appear to be in the 
claims file.  However, follow-up hand written notations appear to 
indicate that the Veteran was referred for psychiatric 
evaluation.  In sum, these records do not show that the incident 
was due to a flu shot incurred during INACDUTRA, or caused by any 
other injury or disease that occurred during ACDUTRA or injury 
during INADUTRA.  Moreover, it does not appear that any chronic 
disability of the right arm and hand was actually diagnosed, but 
rather that the Veteran was referred for psychiatric evaluation.   

The Veteran also submitted an appointment card showing appoints 
in March and April 1976 at the Martinez VAMC.  Although these 
treatment records are not available as discussed earlier, the 
appointment card indicated that these appointments were with the 
Mental Health Clinic, which coincides with the private treatment 
records indicating that the Veteran was referred for psychiatric 
evaluation.    

Initially, given the lack of current treatment records or lay 
evidence of pertinent symptoms over the years, it is unclear 
whether the Veteran actually suffers from a current right arm and 
right hand disability.  Nevertheless, even assuming that the 
Veteran does have a current disability, the Board must find that 
service connection is not warranted.  There is no competent 
medical evidence that the Veteran's current right arm and hand 
disabilities manifested during his period of active duty, nor is 
the Veteran claiming that his disabilities were incurred during 
this period.  

Further, there is no medical evidence to support the conclusion 
that right arm and hand disabilities were incurred in or 
aggravated during a period of ACDUTRA or INACDUTRA.  
Significantly, the only medical evidence of record showing 
problems with the right upper extremity is private treatment 
records from February 1976.  There is nothing in these records to 
show that an injury was incurred during ACDUTRA or INACDUTRA.  It 
appears that the Veteran was simply asleep at home when he 
experienced numbness symptoms of the right upper extremity and 
reported to a private medical facility.  Moreover, the medical 
evidence of record does not establish a link between the 
Veteran's current disability and his ACDUTRA or INACDUTRA.  In 
other words, there is no competent medical evidence linking any 
current right arm and hand disabilities to service. 

Further, after the February 1976 incident, there is no evidence 
showing treatment for any disability of the right arm or hand,  
Moreover, the Board further finds it significant that numerous 
service examinations and medical histories taken after the 
alleged incident occurred are silent with respect to any right 
arm and hand disabilities so there is no supporting medical 
evidence of a continuity of pertinent symptomatology.  A lengthy 
period without evidence of treatment may also be viewed as 
evidence weighing against the Veteran's claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

Even accepting that the Veteran did have a flu shot in April 1977 
while on INACDUTRA, he is not competent to link any right arm and 
hand disability to this shot because he does not have the 
requisite medical expertise.  Medical evidence is generally 
required to establish a medical diagnosis or to address questions 
of medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Given the 
nature of the alleged injury in that it was a vaccination  
administered by medical professionals, the Board finds that 
necessary medical experience is required to link a right arm/hand 
disability to the flu shot.  

Nevertheless, the Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Citing Buchanan and Jandreau, the Federal Circuit 
recently reiterated that it had previously and explicitly 
rejected the view that competent medical evidence is required 
when the determinative issue in a claim for benefits involves 
either medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is 
competent to say that he right arm/hand symptoms while in 
service.  Further, he is also competent to report a continuity of 
symptoms since service.  However, any current assertions by the 
Veteran are inconsistent with the other evidence of record which 
showed no pertinent complaints during his Reserve service for 
approximately 30 years.  Importantly, there are numerous 
inconsistencies in the Veteran's statements.  Initially, in his 
claim, he indicated that he incurred the disability of his upper 
right extremity in October 1977 and did not mention that it was 
due to a flu shot.  Subsequently, in his substantive appeal, he 
indicated that it was due to a flu shot that was administered in 
April 1977 at Travis Air Force Base.  However, in a subsequent 
statement, he filed private treatment records from February 1976 
and indicated that he was never treated at Travis Air Force Base.  
His current statements are also inconsistent with the statements 
made when he sought treatment in February 1976 as he now says his 
disability was due to a flu shot, but at the time of treatment, 
he simply indicated that he had headache the night before and 
gave no mention of recently receiving a flu shot.  Given these 
inconsistencies, the Board must find that the that Veteran is not 
a reliable historian, and, in turn, cannot be deemed credible 
with respect to the occurrence of any incident in service or a 
continuity of symptoms since such claimed incident or injury.    

Further, the Board also finds it reasonable that if the Veteran 
had suffered a right arm and hand disability due to a flu shot 
that was administered during ACDUTRA,   it would have been 
reported during the numerous subsequent Reserve service 
examinations and medical histories.  This lack of documentation 
also diminishes the Veteran's credibility.  Further, the Reserve 
records showed that the Veteran was given the influenza 
vaccination numerous times after the alleged incident occurred.  
The Board finds it incredible that the Veteran would continue to 
receive flu shots if he had in fact suffered chronic problems 
with his right arm/hand after receiving a previous flu shot. 

Moreover, it is reasonable to expect that the Veteran would have 
reported ongoing a right arm and hand problems since service if 
he was in fact experiencing them.  The first evidence after the 
February 1976 documented incident of any right arm and hand 
complaints is when he filed his claim in January 2005.  His 
failure in this regard further diminishes his credibility.  
Accordingly, the Board finds that the Veteran is not credible to 
the extent that he reports an incident during service, including 
ACDUCTRA and INACDUTRA and a continuity of symptoms.  Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony.)."  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for right arm and right hand disabilities.  As 
the preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. 
§ 5107(b).



ORDER

Service connection for right arm disability, to include loss of 
motion and nerve damage is not warranted.  Service connection for 
right hand disability is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


